Case 2:20-cv-00879-GW-MAA Document 23 Filed 07/08/20 Page 1 of 1 Page ID #:82



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10

   11    SHAMAR JACKSON,                          Case No. CV 20-879-GW-MAAx

   12                         Plaintiff,

   13          v.                                   ORDER TO DISMISS WITH
                                                    PREJUDICE
   14    NOHO UNION LLC, et al.,
   15                         Defendants.
   16

   17

   18
              Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents
   19
        before it, and being fully advised finds as follows:
   20
        IT IS ORDERED THAT:
   21
              Plaintiff Shamar Jackson’s (“Plaintiff”) action against NoHo Union LLC
   22
        (“Defendant”) is dismissed with prejudice. Each party will be responsible for their
   23
        own fees and costs.
   24

   25 Dated: July 8, 2020

   26
                                           _____                          ___
   27                                      HON. GEORGE H. WU, U.S. District Judge
   28
